Citation Nr: 1643166	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to October 10, 2007, for the grant of service connection for coronary artery disease (CAD), status post myocardial infarction and coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1996 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  The Veteran first filed a claim for entitlement to service connection for CAD on October 10, 2007.  

2.  In a December 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for CAD. 

3.  In a July 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for CAD and assigned an effective date of October 10, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to October 10, 2007, for the grant of service connection for CAD, status post myocardial infarction and coronary artery bypass graft, have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.159, 3.309(e), 3.400, 3.816(c)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veterans Claims Assistance Act of 2000 requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has obtained all service treatment and post-service treatment records identified by the Veteran.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is ready to be considered on the merits.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran filed his original claim for service connection for a heart condition on October 10, 2007.  Service connection for CAD was denied in a January 2008 rating decision.  In December 2010, the Veteran filed a petition to reopen his claim of entitlement to service connection for CAD.  The RO granted service connection for CAD in a July 2011 rating decision, and assigned an effective date of October 10, 2007.  In October 2011, the Veteran wrote that he should be given an effective date of February 8, 1994, which was the day he underwent his coronary bypass surgery.  

Generally, the effective date of an award of disability compensation, i.e., service connection, is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for service connection is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  
In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  "Date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In this case, the award of presumptive service connection for the Veteran's ischemic heart disease was based upon a liberalizing law. 

The effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date. The effective date of such an award shall not be earlier than the effective date of the liberalizing law or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a). 

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Id.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010. 

However, district court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. 
§ 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or, (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(1), (c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816 (c)(2)(i).

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i).  This includes Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  Id. 
Governing regulation provides that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption for that condition must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.).  See 75 Fed. Reg. 168 (2010).

In this case, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985, and May 3, 1989.  As his original claim for coronary artery disease was received by VA between May 3, 1989, and August 31, 2010 (the effective date of the presumption of service connection for ischemic heart disease), the proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  

A thorough review of the Veteran's claims file reveals that his original claim for service connection for heart disease due to Agent Orange (herbicide) exposure was received by VA on October 10, 2007.  Although the Veteran received private medical treatment for ischemic heart disease prior to October 10, 2007, he did not submit these records until November 2007.

There is no documentation in the record establishing that the Veteran had submitted another claim, formal or otherwise, for the same disability at any time prior to October 10, 2007.  Since his claim was received prior to August 31, 2010, the effective date of the law establishing a presumption of service connection for ischemic heart disease under 38 CFR 3.309(e), service connection may be established no earlier than the date the initial claim was received, October 10, 2007, per 38 C.F.R. § 3.816. 

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence does not support the Veteran's contention, and the claim is denied.  There has been no formal or informal claim for service connection for CAD prior to October 10, 2007.  In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an earlier effective date prior to October 10, 2007, is denied.  


ORDER

An effective date prior to October 10, 2007, for the grant of service connection for CAD, status post myocardial infarction and coronary artery bypass graft, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


